VANCE, Justice,
dissenting.
K.R.S. 244.120 prohibits persons licensed to sell alcoholic beverages from causing or permitting their premises to become disorderly. The acts which constitute disorderly premises were defined by the General Assembly and were limited to acts of patrons causing annoyances, public inconvenience, alarm, or wantonly causing risk through: (a) engaging in fighting or in violent, tu-multous or threatening behavior; or (b) making unreasonable noise; or (c) refusing to obey an official order to disperse issued to maintain public safety in dangerous proximity to a fire, hazard or other emergency; or (d) creating a hazardous or physically offensive condition by any act that serves no legitimate purpose.
The acts which constitute disorderly premises were limited to the acts of patrons, not employees, and solicitation to prostitution was not included within the definition of “disorderly” premises.
When the General Assembly seeks to define terms, courts are required to accept that definition and to construe legislative acts in accordance with the definition declared by the General Assembly.
In my own mind, I would consider premises disorderly when operated as the evidence shows these premises have been operated. But the General Assembly did not see fit to classify the acts complained of here within its statutory definition of disorderly. The regulations adopted by the Alcoholic Beverage Control Board cannot exceed the limits of the statute.
I would affirm the decision of the Court of Appeals.